DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 24 July 2020, 29 March 2021, and 27 May 2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1-20 are objected to because of the following informalities:
Claims 1, 10, and 19 recite the limitation “UE in directly synchronized to gNB or eNB” in lines 11, 11, and 12 respectively. For clarification with the intended meaning, it is recommended to change “UE in directly synchronized to gNB or eNB” in lines 11, 11, and 12 respectively to “UE indirectly synchronized to gNB or eNB”.
Claims 2-9, 11-18, and 20 are also objected for the same reason as set forth above in claims 1, 10, and 19 respectively.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10-12, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Intel 3GPP R1-1808695 “Sidelink Synchronization for NR V2X Communication” (hereinafter referred to as “Intel”). Note Intel was cited by the applicant in the IDS received 24 July 2020.
As to claims 1, 10, and 19, Intel teaches a user equipment (UE), comprising circuitry configured to:
select a timing reference with a highest priority among available sidelink synchronization timing references according to a sidelink synchronization source priority rule that includes different types of sidelink synchronization timing references each having a priority (§§2.1, 3.1, 3.2, 3.2.1, and 3.2.3: UE performs sync source selection, selecting reference source with a highest priority according to priority rules); and
determine a transmission timing according to the selected timing reference (§§2 and 3.2: UE determines timing for sidelink transmission according to acquired valid sidelink sync source),
wherein when the different types of sidelink synchronization timing references are gNB or eNB based timing references (§§3.1, 3.2, 3.2.1, and 3.2.3: synchronization sources are gNB and eNB synchronization sources), the different types of sidelink synchronization timing references include the following types of sidelink synchronization timing references listed from high priority to low priority:
P0': gNB or eNB,
P1': UE directly synchronized to gNB or eNB,
P2': UE in directly synchronized to gNB or eNB,
P3': global navigation satellite system (GNSS),
P4': UE directly synchronized to GNSS,
P5': UE indirectly synchronized to GNSS,
P6': remaining UEs (§§3.1, 3.2, 3.2.1, and 3.2.3: priority rules for sync source selection include gNB/eNB (NW) having higher priority than GNSS, gNB/eNB (NW) having higher priority than UEs synchronized to gNB/eNB (NW), GNSS having higher priority than UEs synchronized to GNSS, directly synchronized UEs having higher priority than indirectly synchronized UEs, and out of coverage UEs with internal reference (as well as UEs (in)-directly synchronized to them) having lowest priority).
As to claims 2, 11, and 20, Intel teaches the UE of claim 10, wherein when the different types of sidelink synchronization timing references are GNSS based references (§§3.1 and 3.2.3: synchronization sources are GNSS synchronization sources), the different types of sidelink synchronization timing references include the following types of sidelink synchronization timing references listed from high priority to low priority:
P0: GNSS,
P1: UE directly synchronized to GNSS,
P2: UE indirectly synchronized to GNSS,
P3: remaining UEs (§§3.1 and 3.2.3: priority rules for sync source selection include GNSS having higher priority than UEs synchronized to GNSS, directly synchronized UEs having higher priority than indirectly synchronized UEs, and out of coverage UEs with internal reference (as well as UEs (in)-directly synchronized to them) having lowest priority).
As to claims 3 and 12, Intel teaches the UE of claim 10, wherein the circuitry is configured to:
receive a sidelink synchronization signal (SLSS) carrying information of a slot index (§§3.3.1 and 3.3.3; figure 1: UE receive SLSS on PSBCH carrying information on slot number/index).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 6, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Intel in view of Park et al. US 2021/0168740 A1 (hereinafter referred to as “Park”).
As to claims 4 and 13, Intel teaches the UE of claim 12. 
Although Intel teaches “The UE of claim 12,” Intel does not explicitly disclose “a number of bits representing the slot index depends on a numerology of the SLSS”.
However, Park teaches a number of bits representing the slot index depends on a numerology of the SLSS (¶¶140-147; figures 11-12: NR V2X slot number requires a different number of bits based on the NR SCS value/numerology of the SLSS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Intel by including “a number of bits representing the slot index depends on a numerology of the SLSS” as taught by Park because it provides Intel’s apparatus with the enhanced capability of different equations for obtaining NR V2X slot number based on the NR SCS value/numerology (Park, ¶¶140-147; figures 11-12).
As to claims 6 and 15, Intel teaches the UE of claim 12. 
Although Intel teaches “The UE of claim 12,” Intel does not explicitly disclose “information of the slot index and a subframe index is combined as one field and carried in the SLSS”.
However, Park teaches information of the slot index and a subframe index is combined as one field and carried in the SLSS (¶¶137-147, 151 (Table 13), 155 (Table 14), and 156; figure 10: slot index value indicated by “NR SL-OffsetIndicatorSync” value carried in SLSS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Intel by including “information of the slot index and a subframe index is combined as one field and carried in the SLSS” as taught by Park because it provides Intel’s apparatus with the enhanced capability of different equations for obtaining NR V2X slot number based on the NR SCS value/numerology (Park, ¶¶140-147; figures 11-12).

Claim(s) 5, 7, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Intel in view of Lee et al. US 2021/0360549 A1 (hereinafter referred to as “Lee”).
As to claims 5 and 14, Intel teaches the UE of claim 12. 
Although Intel teaches “The UE of claim 12,” Intel does not explicitly disclose “where the SLSS includes…represent the slot index”.
However, Lee teaches where the SLSS includes a sidelink secondary synchronization signal (S-SSS) and a demodulation reference signal (DMRS) (¶¶80-82, 151 (Table 3), and 174-175; figures 4 and 15: SLSS includes SSSS and DMRS), and
a sequence of the S-SSS, a sequence of the DMRS, or the sequences of the S-SSS and the DMRS in combination, represent the slot index (¶¶80-82, 151 (Table 3), and 174-175; figures 4 and 15: combination of SSSS and DMRS sequences used to represent slot index/number/value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Intel by including “where the SLSS includes…represent the slot index” as taught by Lee because it provides Intel’s apparatus with the enhanced capability of synchronization resource information from the SSSS and DMRS signalling of the SLSS (Lee, ¶¶80-82, 151 (Table 3), and 174-175; figures 4 and 15).
As to claims 7 and 16, Intel teaches the UE of claim 10. 
Although Intel teaches “The UE of claim 10,” Intel does not explicitly disclose “receive a SLSS…(PBCH)”.
However, Lee teaches receive a SLSS carrying sidelink synchronization source priority information, wherein the sidelink synchronization source priority information is carried in signals included in the SLSS other than a sidelink physical broadcast channel (PBCH) (¶142; figure 11: receive SLSS carrying sidelink synchronization priority information through physical or higher layer signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Intel by including “receive a SLSS…(PBCH)” as taught by Lee because it provides Intel’s apparatus with the enhanced capability of receiving sync source priority relationship between gNB and eNB (Lee, ¶142; figure 11).

Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Intel in view of Chae et al. US 2021/0021387 A1 (hereinafter referred to as “Chae”).
As to claims 8 and 17, Intel teaches the UE of claim 10. 
Although Intel teaches “The UE of claim 10,” Intel does not explicitly disclose “receive a SLSS…the sidelink PBCH”.
However, Chae teaches receive a SLSS carrying sidelink synchronization source priority information in a sidelink PBCH, wherein bits of the sidelink synchronization source priority information are arranged at input bit positions of a polar encoder when information bits of the sidelink PBCH are encoded with the polar encoder, such that the bits of the sidelink synchronization source priority information can be obtained without fully decoding the sidelink PBCH (¶¶128, 143, 157-159, and 161; figure 17: receive SLSS including eNB/GNSS/UE priority information in PSBCH based on a polar code).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Intel by including “receive a SLSS…the sidelink PBCH” as taught by Chae because it provides Intel’s apparatus with the enhanced capability of decoding sidelink signal based on polar code before determining whether to perform additional decoding (Chae, ¶¶128, 143, 157-159, and 161; figure 17).
Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Intel in view of Li et al. US 2022/0007403 A1 (hereinafter referred to as “Li”).
As to claims 9 and 18, Intel teaches the UE of claim 10. 
Although Intel teaches “The UE of claim 10,” Intel does not explicitly disclose “receive a sidelink identifier…of the serving cell”.
However, Li teaches receive a sidelink identifier (ID) for identifying sidelink unicast, groupcast, or broadcast (¶¶56, 111, 135, 165, 314, 335, 382, 421, 440-441, and 460; figures 4, 6-7, and 15B: receive SL ID for identifying sidelink unicast, groupcast, or broadcast), and
perform a sidelink transmission using the sidelink ID scrambled with a cell ID of a serving cell when the UE is within or out of coverage of the serving cell (¶¶56, 58, 111, 113, 135, 165, 167-168, 233-234, 314-315, 335, 337, 382-383, 421, 423, 440-441, 460, and 462; figures 4, 6-7, and 15B: perform SL TX using SL ID scrambled with appropriate RNTI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Intel by including “receive a sidelink identifier…of the serving cell” as taught by Li because it provides Intel’s apparatus with the enhanced capability of TX UE and RX UE(s) pair receiving SL IDs for performing SL communication (Li, ¶¶56, 58, 111, 113, 135, 165, 167-168, 233-234, 314-315, 335, 337, 382-383, 421, 423, 440-441, 460, and 462; figures 4, 6-7, and 15B).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Li et al., US 2021/0306824 A1 “Broadcast, Multicast, and Unicast on Sidelink for 5G EV2X
Ko et al., WO 2021/034176 A1 “Method for Transmitting and Receiving Signal in Wireless Communication System, and Apparatus for Supporting Same”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469